JOURNAL ENTRY AND OPINION
George Henderson, the relator, has filed a petition for a writ of mandamus. Henderson seeks an order from this Court which requires Judge Timothy McCormick, the respondent, to issue findings of fact and conclusions of law with regard to a petition and memorandum of law in support of motion to vacate judgment of conviction for lack of subject matter jurisdiction pursuant to R.C. 2953.21 and to request to issue subpoena duces tecum pursuant to R.C. 2939.11" as filed in the underlying case of State v. Henderson, Cuyahoga County Court of Common Pleas Case No. CR-228278. Judge McCormick has filed a motion for summary judgment.
Attached to Judge McCormick's motion for summary judgment is a copy of findings of fact and conclusions of law, as journalized on November 28, 2001, which dismissed Henderson's petition for postconviction relief and denied the request for a subpoena duces tecum. Henderson's request for a writ of mandamus is thus moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St.3d 5, 450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
Accordingly, we grant Judge McCormick's motion for summary judgment. Costs to Henderson. It is further ordered that the Clerk of the Eighth District Court of Appeals shall serve upon all parties, pursuant to Civ.R. 58(B), notice of this judgment and date of entry.
Writ denied.
KENNETH A. ROCCO, P.J., and JAMES D. SWEENEY, J., CONCUR.